                    Case 5:19-cv-00352-SVW-KK Document 32-10 Filed 12/02/19 Page 1 of 4 Page ID #:548



                  1      Kevin T. Barnes, Esq. (#138477)
                         Gregg Lander, Esq. (#194018)
                  2      LAW OFFICES OF KEVIN T. BARNES
                         1635 Pontius Avenue, Second Floor
                  3      Los Angeles, CA 90025-3361
                         Tel.: (323) 549-9100 / Fax: (323) 549-0101
                  4      Email: Barnes@kbarnes.com
                  5      Raphael A. Katri, Esq. (#221941)
                         LAW OFFICES OF RAPHAEL A. KATRI
                  6      8549 Wilshire Boulevard, Suite 200
                         Beverly Hills, CA 90211-3104
                  7      Tel.: (310) 940-2034 / Fax: (310) 733-5644
                         Email: RKatri@socallaborlawyers.com
                  8
                         Attorneys for Plaintiff CLARENCE C. BELL, III,
                  9      on behalf of himself and all Aggrieved Employees
               10                             UNITED STATES DISTRICT COURT
               11                           CENTRAL DISTRICT OF CALIFORNIA
               12        CLARENCE C. BELL, III, on behalf )           CLASS ACTION
                         of himself and all others similarly )
               13        situated,                           )        Case No.: 5:19-cv-00352-SVW (KKx)
                                                             )
               14               Plaintiffs,                  )        [PROPOSED] ORDER AND
                                                             )        JUDGMENT GRANTING
               15               v.                           )        APPROVAL OF SETTLEMENT
                                                             )        UNDER THE CALIFORNIA
               16        CEVA LOGISTICS U.S., INC., a        )        LABOR CODE PRIVATE
                         Delaware corporation; RANDSTAD )             ATTORNEYS GENERAL ACT
               17        INHOUSE SERVICES, LLC, a            )
                         Delaware limited liability company; )        Date: January 13, 2020
               18        and DOES 1 to 100, inclusive,       )
                                                             )        Time: 1:30 p.m.
               19               Defendants.                  )        Crtrm.: 10A
                                                             )
               20                                            )        Honorable Stephen V. Wilson
                                                             )
               21                                            )        Action filed: January 10, 2019
                                                             )        Trial Date: None Set
               22                                            )
                                                             )
               23                                            )
                                                             )
               24                                            )
               25
                               This matter, having come before the Honorable Stephen V. Wilson of the
               26
                         United States District Court, Central District of California, on January 13, 2020 at
               27
                         1:30 p.m., with Kevin T. Barnes of Law Offices of Kevin T. Barnes appearing as
               28
   LAW OFFICES OF
                         counsel for Representative Plaintiff Clarence C. Bell, (“Representative Plaintiff”),
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                       -1-
LOS ANGELES, CA 90025
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                         [PROPOSED] ORDER AND JUDGMENT GRANTING APPROVAL OF SETTLEMENT
BARNES@KBARNES.COM
                          UNDER THECALIFORNIA LABOR CODE PRIVATE ATTORNEYS GENERAL ACT
                    Case 5:19-cv-00352-SVW-KK Document 32-10 Filed 12/02/19 Page 2 of 4 Page ID #:549



                  1      individually and on behalf of the “Aggrieved Employees,” and Daniel Whang of
                  2      Law Offices of Seyfarth Shaw appearing as counsel for Defendant Randstad
                  3      Inhouse Services, LLC., (“Defendant”). The Court, having carefully considered the
                  4      briefs, argument of counsel and all matters presented to the Court and good cause
                  5      appearing, hereby GRANTS the Representative Plaintiff’s Motion for Approval of
                  6      Representative Action Settlement and APPROVES this Settlement under the
                  7      California Labor Code Private Attorneys General Act (“PAGA”) and specifically
                  8      California Labor Code § 2699(l)(2).
                  9            IT IS HEREBY ORDERED THAT:
               10              1.     The Court finds that the terms of the Joint Stipulation of Private
               11        Attorneys General Act, Cal. Labor Code § 2698 Et Seq. Settlement and Release
               12        Agreement (the “Settlement” or “Settlement Agreement”), in the form attached as
               13        Exhibit 1 to the Declaration of Declaration of Kevin T. Barnes (“Barnes Decl.”) to
               14        be in the range of reasonableness of a PAGA settlement, and the Court grants
               15        approval of the Settlement.
               16              2.     The Court finds that the Representative Plaintiff has satisfied the
               17        requirements of California Labor Code § 2699.3 with respect to all settled PAGA
               18        claims and theories, and that the Aggrieved Employees have at all times been
               19        adequately represented by the Representative Plaintiff and Aggrieved Employees’
               20        Counsel.
               21              3.     Pursuant to the terms of the Settlement Agreement, the Representative
               22        Plaintiff and all the Aggrieved Employees shall be bound by the releases set forth
               23        in the Settlement. Such Randstad PAGA Members, as defined by Section 1.18 of
               24        the Settlement Agreement, consist of all current and former Randstad Inhouse
               25        Services, LLC. non-exempt, hourly employees in California assigned to work at
               26        the CEVA facility in Mira Loma, California between November 13, 2017 through
               27        the date the Court grants approval of this Settlement, or January 31, 2020,
               28        whichever is earlier. Except as to such rights or claims that may be created by the
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                       -2-
LOS ANGELES, CA 90025
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                         [PROPOSED] ORDER AND JUDGMENT GRANTING APPROVAL OF SETTLEMENT
BARNES@KBARNES.COM
                          UNDER THECALIFORNIA LABOR CODE PRIVATE ATTORNEYS GENERAL ACT
                    Case 5:19-cv-00352-SVW-KK Document 32-10 Filed 12/02/19 Page 3 of 4 Page ID #:550



                  1      Settlement, all the Randstad PAGA Members are hereby forever barred and
                  2      enjoined from prosecuting or seeking to reopen the released claims, and any other
                  3      claims released by the Settlement, against the Released Parties, as defined in
                  4      Section 1.20 of the Settlement Agreement.
                  5             4.    Pursuant to the terms of the Settlement Agreement, Defendant will
                  6      pay $190,000 (the “Gross Settlement Value” or “GSV”), in consideration for the
                  7      settlement of this Action and the related releases and other provisions set forth in
                  8      the Settlement Agreement. The Gross Settlement Value will cover payments to the
                  9      Randstad PAGA Members, payment to the Labor and Workforce Development
               10        Agency (“LWDA”), the cost of claims administration, attorneys’ fees and
               11        reimbursement of litigation costs and expenses to Plaintiff’s Counsel. After
               12        reduction for Plaintiffs’ Counsels’ attorneys’ fees, costs, and the cost of the third
               13        party administrator (the “Net Settlement Value” (“NSV”)), 75% of the NFV will
               14        be designated as PAGA payments and paid to the LWDA and 25% of the NFV will
               15        be designated as payment of penalties and interest and paid to the Randstad PAGA
               16        Members, in accordance with the terms of the Settlement.
               17               5.    Defendant will also pay $10,000, separate and apart from the GSV, to
               18        Plaintiff in exchange for the General Release enumerated in section 4.3 of the
               19        Settlement Agreement.
               20               6.    The Court has found that Aggrieved Employees’ Counsel has
               21        adequately represented the Representative Plaintiff and the Aggrieved Employees
               22        and hereby ORDERS and AWARDS the requested Attorneys’ Fees and Costs, in
               23        the amounts of $47,500 and actual litigation costs of $($1,095.59), respectively,
               24        pursuant to the Settlement. All Attorneys’ Fees and Costs will be paid from the
               25        GSV.
               26               7.    The Court also hereby ORDERS and AWARDS $6,500 to Rust
               27        Consulting, Inc, the court-appointed Claims Administrator, reimbursement of
               28        claims administration fees and costs. Payment to the Claims Administrator shall be
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                       -3-
LOS ANGELES, CA 90025
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                         [PROPOSED] ORDER AND JUDGMENT GRANTING APPROVAL OF SETTLEMENT
BARNES@KBARNES.COM
                          UNDER THECALIFORNIA LABOR CODE PRIVATE ATTORNEYS GENERAL ACT
                    Case 5:19-cv-00352-SVW-KK Document 32-10 Filed 12/02/19 Page 4 of 4 Page ID #:551



                  1      paid from the GSV.
                  2            8.     The Court finds that Aggrieved Employees’ Counsel submitted the
                  3      Settlement Agreement to the LWDA in accordance with California Labor Code
                  4      §2699(l)(2). The Court hereby APPROVES this Settlement of PAGA claims
                  5      pursuant to California Labor Code § 2699(l)(2), as to both the LWDA and the
                  6      Aggrieved Employees. Accordingly, the state of California, by and through the
                  7      LWDA, shall be bound by the releases set forth in the Settlement. In addition, all
                  8      Aggrieved Employees attempting to stand in the shoes of the LWDA and/or the
                  9      state of California to prosecute an action under PAGA or attempting to recover
               10        penalties from a PAGA action filed by any other person(s), shall be bound by the
               11        releases set forth in the Settlement and shall be barred from prosecuting and/or
               12        participating in such PAGA action and/or PAGA recovery.
               13              9.     The parties are hereby authorized, without needing further approval
               14        from the Court, to agree to and adopt such amendments to, and modifications and
               15        expansions of, the Settlement, as are in writing and signed by the parties’ counsel
               16        and are consistent with this Approval Order and Judgement.
               17              10.    Judgment is hereby entered in this PAGA action in accordance with
               18        the foregoing Order and Judgment and in accordance with the terms and conditions
               19        provided in the Settlement Agreement.
               20
                         DATED: _____________________
               21            _____________________________________
                                                       Honorable Stephen V. Wilson
               22                                      JUDGE OF THE SUPERIOR COURT
               23

               24

               25

               26

               27

               28
   LAW OFFICES OF
   KEVIN T. BARNES
1635 PONTIUS AVENUE,
    SECOND FLOOR
                                                       -4-
LOS ANGELES, CA 90025
  TEL.: (323) 549-9100
  FAX: (323) 549-0101
                         [PROPOSED] ORDER AND JUDGMENT GRANTING APPROVAL OF SETTLEMENT
BARNES@KBARNES.COM
                          UNDER THECALIFORNIA LABOR CODE PRIVATE ATTORNEYS GENERAL ACT
